DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims 
This action is in reply to the response received 25 January 2022.
Claims 1, 2, 4, 6-8, 12, 14-15 and 19 have been amended.
Claims 3 and 5 have been canceled. 
Claims 21 and 22 are new.  
Claims 1-2, 4 and 6-22 are pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statements filed on 12 October 2021 and 28 February 2022 have been considered. An initialed copy of the Form 1449 is enclosed herewith.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2022 has been entered.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4 and 6-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-2, 4, 6-7 and 21-22 are directed to a method, claims 8-14 are directed to a system and claims 15-20 are directed to a product of manufacture.    
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of product identification.  Specifically, representative claim 1 recites the abstract idea of: 
collecting a first type of data regarding an unidentified product; 
performing a first type of analysis on the first type of data, wherein the first type of data is selected from the group consisting of visual sample data, gaseous chemical sample data, contact chemical sample data, and user input data; 
collecting a second type of data regarding the unidentified product; 
performing a second type of analysis on the second type of data, wherein second type of data is selected from the group consisting of visual sample data, gaseous chemical sample data,  contact chemical sample data, and user input data; 
feed forwarding context data from one or more previous analyses of one of the first type of analysis and the second type of analysis to the performing the second type of analysis and the performing the first type of analysis, respectively; 
based upon the first type of analysis on the first type of data and the second type of analysis on the second type of data, performing product identification for the unidentified product; and 
outputting, based on the product identification, an identity of the unidentified product. 
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 1 recites the abstract idea of product identification, as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities because the claims recite the activities of collection of data for a first and second type of data regarding unidentified product, then analyzing the data for the first and second types of data for the unidentified product, and then resulting in an output of the identification of the unidentified product, thereby making this a sales behavior or activity.  Thus, representative claim 1 recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case,  a computer and one or more sensors comprising one or more of the camera, the gaseous chemical sensor, and the contact chemical sensor. This additional element individually and in combination does not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer.  Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional element recited in the independent claim 1 is recited and described in a generic manner and merely applies the abstract idea using a generic computer. As such, the additional element, considered individually and in combination, do not provide an inventive concept.  
As such, representative claim 1 is ineligible.
Independent claims 8 and 15 are similar in nature to representative claim 1 and Step 2A, Prong 1 analysis is the same as above for representative claim 1.  It is noted that in independent claim 8 includes the additional elements of one or more processors, a memory communicatively coupled to the one or more processor, and wherein the memory comprises instructions which, when executed by the one or more processors, cause the one or more processors to perform and independent claim 15 includes the additional element of a computer program product, and the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer. The Applicant’s specification does not provide any discussion or description of the additional elements recited in claims 8 and 15, as being anything other than generic elements. Thus, the claimed additional elements of claims 8 and 15 are merely generic elements and the implement of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional elements of claim 8 and 15 do not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional elements of claim 8 and 15, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claim 8 and 15 are ineligible. 
Dependent claims 2, 4, 6-7, 9-14 and 16-22 do not aid in the eligibility of the independent claims 1, 8 and 15 respectively.  The claims of 2, 4, 6-7 and 16-22 merely act to provide further limitations of the abstract idea and are ineligible subject matter. 
As such, claim 2, 4, 6-7, 9-14 and 16-22 are ineligible. 

Claim Rejections - 35 USC § 103

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.
Claims 1-2, 7-11, 13-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Amin, A., et al. (PGP No. US 2020/0183925 A1) in view of MacIntosh, B. (PGP No. US 2014/0052555 A1) and Trenholm, W., et al. (PGP No. US 2019/0317079 A1). 

Claim 1-
Amin discloses a computer-implemented method for item identification, the method comprising: 
collecting a first type of data regarding an unidentified item through one or more sensors comprising one or more of a camera, a gaseous chemical sensor, and a contact chemical sensor (Amin, see: paragraph [0028] disclosing “A detection component,…can receive a sample of the air. The detection component can analyze a headspace (portion) of the sample” and “The sensory array can react to various chemicals within the headspace. The reaction can cause a change in physical or electrical properties of the sensory array. In one example, absorption of the chemicals in the headspace causes physical alterations of the various sensors”; and see: paragraph [0035] disclosing “types of sensors or detectors that can be employed in connection with identification of samples include:…an infrared (IR) spectroscopy sensor, a Nuclear Magnetic Resonance (NMR) sensor, an optical sensor, a permittivity sensor, a gas sensor, a Radio Frequency (RF) sensor”; and see: paragraph [0036] disclosing “A user can take an image of an item (e.g., a snack) and utter, ‘is this allergen safe?’ [i.e., first type of data]”; and see: paragraph [0038] disclosing “facilitate…item identification”); 
performing a first type of analysis on the first type of data, wherein the first type of data is selected from the group consisting of visual sample data, gaseous chemical sample data, contact chemical sample data, and user input data (Amin, see: paragraph [0027] disclosing “the mobile device passively receives a sample such as chemicals, gas, or odors [i.e., gaseous chemical sample ; 
collecting a second type of data regarding the unidentified item through one or more sensors comprising one or more of the camera, the gaseous chemical sensor, and the contact chemical sensor (Amin, see: paragraph (Amin, see: paragraph [0008] disclosing “an image detection component (e.g., camera) can capture an image of a source of the headspace”; and see: paragraph  [0027] disclosing “the mobile device passively receives a sample such as chemicals, gas, or odors”; and see: paragraph [0028] disclosing “The sensory array can react to various chemicals within the headspace. The reaction can cause a change in physical or electrical properties of the sensory array. In one example, absorption of the chemicals in the headspace causes physical alterations of the various sensors in the sensory array” and see: paragraph [0035] disclosing “types of sensors or detectors that can be employed in connection with identification of samples include:…an infrared (IR) spectroscopy sensor, a Nuclear Magnetic Resonance (NMR) sensor, an optical sensor, a permittivity sensor, a gas sensor, a Radio Frequency (RF) sensor”); and see: paragraph [0036] disclosing “The electronic nose can be employed to detect presence of nuts in the cookie”); 
performing a second type of analysis on the second type of data, wherein second type of data is selected from the group consisting of visual sample data, gaseous chemical sample data, contact chemical sample data, and user input data and (Amin, see: paragraph [0027] disclosing “the mobile device passively receives a sample such as chemicals, gas, or odors [i.e., gaseous chemical sample data, contact chemical sample data]” and see: paragraph [0028] disclosing “detection component, coupled to a memory and a CPU, of the mobile device can receive a sample of the air. The detection component can analyze a headspace (portion) of the sample. The detection component can detect presence and amount of chemicals in the headspace”; and see: paragraph [0036] disclosing “The electronic nose can be employed to detect presence of nuts in the cookie”); 
data from one or more previous analyses of one of the first type of analysis and the second type of analysis to the performing the second type of analysis (Amin, see: paragraph [0036] disclosing “it is to be appreciated that multiple modalities can be employed in connection with converging on identification” and “A user can take an image of an item (e.g., a snack) and utter, ‘is this allergen safe?’ The image can be analyzed [i.e., first type of analysis on the first type of data] to identify that it is a cookie” and “The electronic nose can be employed to detect presence of nuts in the cookie or any other potential allergen that might affect the user [i.e., second type of analysis on the second type of data]. Accordingly, the combination of pattern, voice and smell detection can provide a higher confidence level regarding item…determination”; and see: paragraph [0043] discloses “micro spectrometer can analyze gas or molecules using spectrometry and identify particles [i.e., first type of analysis]” and “the spectrographic signature can be matched to database of known scent signatures to identify scent associated with the sample. Additionally, the signature can be fed into a trained machine learning system (MLS) [i.e., data from one analyses]) to perform the scent determination”);
based upon the first type of analysis on the first type of data and the second type of analysis on the second type of data, performing product identification for the unidentified product (Amin, ; and 
outputting, based on the item identification, an identity of the unidentified item (Amin, see: paragraph [0091] disclosing “Output component 350 can output information” and “outputs information relating to sample 306, source 304 and detection result” and “detection result can include information relating to source 304 such s a determined identity”; Also see: FIG. 3).
Although Amin does disclose identification of an unidentified item, Amin does not disclose that the unidentified item is necessarily an unidentified product.  Amin does not explicitly disclose: 
an unidentified product; 
performing product identification for the unidentified product; 
but MacIntosh does teach: 
an unidentified product (MacIntosh, see: paragraph [0320] teaching “product identification (and in discriminating between candidate products)” and “relaying imagery of an otherwise unidentified product”); 
performing product identification for the unidentified product (MacIntosh, see: paragraph [0320] teaching “product identification (and in discriminating between candidate products) includes: ….chemical and olfactory sensing”); 

Although Amin does disclose data that is generated from previous analyses of one of the first type of analysis and the second type of analysis, and briefly mentions in paragraph [0043], that a neural network may feed spectrographic signature of a sample [i.e., previous analyses] into a machine learning system, Amin does not specifically disclose that the neural network is feedforwarding context data of a previous analyses to a second type of analysis and does not disclose the performing the first type of analysis based on the feedforwarding of the context data. Amin does not disclose: 
feedforwarding context data from one or more previous analyses of one of the first type of analysis to the performing the second type of analysis and the performing the first type of analysis, respectively; 
but Trenholm, however, does teach: 
feedforwarding context data from one or more previous analyses of one of the first type of analysis to the performing the second type of analysis and the performing the first type of analysis, respectively (Trenholm, see: paragraph 
This step of Trenholm is applicable to the method of Amin, as they both share characteristics and capabilities, namely, they are directed to identifying substances, such as chemical substances.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Amin, to include the step of feedforwarding context data from one or more previous analyses of one of the first type of analysis to the performing the second type of analysis and the performing the first type of analysis, as taught by Trenholm. One of ordinary skill in the art before the effective filing date of the claimed 

Claim 2-
Amin in view of MacIntosh and Trenholm teach the method of claim 1, as described above.
Amin discloses further comprising:
 collecting user feedback on the performed item identification (Amin, see: paragraph [0099] disclosing “system 300 can share (e.g., via input component 326 or output component 350) identified scents and review of a source associated with the identified scent.” And “user can provide a review associated with the scent, such as a rating, ‘liking,’ text based review, or other input”); 
aggregating the user feedback from the plurality of users (Amin, see: paragraph [0099] disclosing “system 300 can share (e.g., via input component 326 or output component 350) identified scents and review of a source associated with the identified scent.” And “user can provide a review associated with the scent, such as a rating, ‘liking,’ text based review, or other input” and “user reviews can be utilized to train user generated models” and “users, via mobile devices, can gather scents of a particular type of consumable product and votes for the products can generate leader boards”);  and
updating one or more models used in the first type of analysis, the second type of analysis, and the product identification (Amin, see: paragraph [0099] disclosing “user reviews can be utilized to train user generated models”). 
Although Amin does disclose identification of an unidentified item, Amin does not disclose that the unidentified item is necessarily an unidentified product.  Amin does not explicitly disclose: 
performed product identification; 
but MacIntosh does teach: 
performed product identification (MacIntosh, see: paragraph [0320] teaching “product identification (and in discriminating between candidate products) includes: ….chemical and olfactory sensing”); 
This step of MacIntosh is applicable to the method of Amin, as they both share characteristics and capabilities, namely, they are directed to identifying objects.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Amin, to include the feature of performed product identification, as taught by MacIntosh.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Amin to improve the efficiency and accuracy of item and product identification using various types of sensing techniques (MacIntosh, see: paragraph [0009]).  

Claim 7-
Amin in view of MacIntosh and Trenholm teach the method of claim 1, as described above.
Amin further discloses further comprising: 
	including one or more a probability weights with one or more instances of context data from the second type of analysis and one or more instances of the context data from the first type of analysis, respectively (Amin, see: paragraph [0036] disclosing “it is to be appreciated that multiple modalities can be employed in connection with converging on identification” and “A user can take an image of an item (e.g., a snack) and utter, ‘is this allergen safe?’ The image can be analyzed [i.e., first type of analysis on the first type of data] to identify that it is a cookie” and “The electronic nose can be employed to detect presence of nuts in the cookie or any other potential a weighted confidence [i.e., probability weight] score that assigns weights based on the representation of the headspace [i.e., context data], extrinsic data, user profiles, and the like”).   

Regarding Claim 8:
Claim 8 is directed to a system. Claim 8 recites limitations that are similar in nature to those addressed above for claim 1 which is directed towards a method. It is noted that claim 8 also recites the features of one or more processors; one or more sensors; and a memory communicatively coupled to the one or more processors, wherein the memory comprises instructions which, when executed by the one or more processors, cause the one or more processors to perform a method, which are disclosed by Amin (Amin, see: paragraph [0028] disclosing “absorption of the chemicals in the headspace causes physical alterations of the various sensors in the sensory array”; and see: paragraph [0165] disclosing “computer 1102 includes a processing unit 1104, a system memory 1106” and “the system memory 1106 to the processing unit 1104”; and paragraph [0180] disclosing “computer-executable instructions for performing the acts”).  Claim 8 is therefore rejected for the same reasons as set forth above for claim 1.  


Regarding Claim 9:
Claim 9 is directed to a system. Claim 9 recites limitations that are parallel in nature to those addressed above for claim 2 which is directed towards a method. Claim 9 is therefore rejected for the same reasons as set forth above for claim 2.  

Claim 10-
Amin in view of MacIntosh and Trenholm teach the system of claim 9, as described above.
Amin discloses further comprising: 
aggregating user feedback from a plurality of users (Amin, see: paragraph [0099] disclosing “system 300 can share (e.g., via input component 326 or output component 350) identified scents and review of a source associated with the identified scent.” And “user can provide a review associated with the scent, such as a rating, ‘liking,’ text based review, or other input” and “user reviews can be utilized to train user generated models” and “users, via mobile devices, can gather scents of a particular type of consumable product and votes for the products can generate leader boards”) ; and 
updating one or more models used in the first type of analysis, the second type of analysis, and the item identification (Amin, see: paragraph [0099] disclosing “user reviews can be utilized to train user generated models”).  
Although Amin does disclose identification of an unidentified item, Amin does not disclose that the unidentified item is necessarily an unidentified product.  Amin does not explicitly disclose: 
product identification; 
but MacIntosh does teach: 
product identification (MacIntosh, see: paragraph [0320] teaching “product identification (and in discriminating between candidate products) includes: ….chemical and olfactory sensing”); 
This step of MacIntosh is applicable to the method of Amin, as they both share characteristics and capabilities, namely, they are directed to identifying objects.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Amin, to include the feature of performed product identification, as taught by MacIntosh.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Amin to improve the efficiency and accuracy of item and product identification using various types of sensing techniques (MacIntosh, see: paragraph [0009]).  

Regarding Claim 11:
Claim 11 is directed to a system. Claim 11 recites limitations that are parallel in nature to those addressed above for claim 4 which is directed towards a method. Claim 11 is therefore rejected for the same reasons as set forth above for claim 4.   

Regarding Claim 13:
Claim 13 is directed to a system. Claim 13 recites limitations that are parallel in nature to those addressed above for claim 6 which is directed towards a method. Claim 13 is therefore rejected for the same reasons as set forth above for claim 6.   


Regarding Claim 14:
Claim 14 is directed to a system. Claim 14 recites limitations that are parallel in nature to those addressed above for claim 7 which is directed towards a method. Claim 14 is therefore rejected for the same reasons as set forth above for claim 7.   

Regarding Claim 15:
Claim 15 is directed to a computer program product. Claim 15 recites limitations that are similar in nature to those addressed above for claim 1 which is directed towards a method. It is noted that claim 15 also recites the features of a computer program product for product identification, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer to perform a method which Amin does disclose (Amin, see: [0180] disclosing “a system as well as a computer-readable storage medium having computer-executable instructions for performing the acts and/or events of the various methods of the claimed subject matter”).  Claim 15 is therefore rejected for the same reasons as set forth above for claim 1. 

Regarding Claim 16:
Claim 16 is directed to a computer program product. Claim 16 recites limitations that are parallel in nature to those addressed above for claim 2, which is directed towards a method. Claim 16 is therefore rejected for the same reasons as set forth above for claim 2.   


Regarding Claim 17:
Claim 17 is directed to a computer program product. Claim 17 recites limitations that are parallel in nature to those addressed above for claim 10, which is directed towards a system. Claim 17 is therefore rejected for the same reasons as set forth above for claim 10.   

Regarding Claim 18: 
Claim 18 is directed to a computer program product. Claim 18 recites limitations that are parallel in nature to those addressed above for claim 11 which is directed towards a system. Claim 18 is therefore rejected for the same reasons as set forth above for claim 11.   

Claim 21-
Amin in view of MacIntosh and Trenholm teach the method of claim 1, as described above.
Amin discloses further comprising: 
	determining an improvement in the item identification (Amin, see: paragraph [0066] disclosing “Detection component 220 receives analyzed input from input component 206. The analyzed input can contain extrinsic information relating to source 204, sample 206, receiving the sample 206, and the like. Detection component 220 applies the analyzed input to narrow and/or improve identification of source 204 associated with sample 206”). 
Although Amin does disclose a first instance of the performing the product identification for the unidentified item, will not yield an improvement in the identification, Amin does not disclose that the performing is identifying a product. Amin does not explicitly disclose: 
product identification; 
but MacIntosh does teach: 
product identification (MacIntosh, see: paragraph [0320] teaching “product identification (and in discriminating between candidate products) includes: ….chemical and olfactory sensing”); 
This step of MacIntosh is applicable to the method of Amin, as they both share characteristics and capabilities, namely, they are directed to identifying objects.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Amin, to include the feature of performed product identification, as taught by MacIntosh.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Amin to improve the efficiency and accuracy of item and product identification using various types of sensing techniques (MacIntosh, see: paragraph [0009]).  

Although Amin does disclose if there is an improvement in the item identification, Amin does not explicitly disclose that the determining is based on the feeding context data forward will yield an improvement. Amin does not disclose: 
determining whether the feeding forward will yield an improvement; 
but Trenholm, however, does teach: 
determining whether the feeding forward will yield an improvement (Trenholm, see: paragraph [0078] teaching “analysis and classification by the computing module 108 may be implemented by providing input data to a neural network, such as a feed-forward neural network [i.e., feeding forward], for generating at least one output. The neural networks may have a plurality of processing nodes” and see: paragraph [0081] teaching “In some variations, the neural network can operate in improve its detection capabilities”).  
This step of Trenholm is applicable to the method of Amin, as they both share characteristics and capabilities, namely, they are directed to identifying substances, such as chemical substances.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Amin, to include the step of determining whether the feeding forward will yield an improvement, as taught by Trenholm. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amin to improve the accuracy of the identification and classifications of chemical substances (Trenholm, see at least: Abstract and paragraph [0007]).  

Claim 22-
Amin in view of MacIntosh and Trenholm teach the method of claim 21, as described above.
Amin discloses further comprising: 
	determining, for a first instance of the performing item identification for the unidentified item, will not yield an improvement in the item identification (Amin, see: paragraph [0096] disclosing “If neither source is chosen, entries in a model or library can be marked as entries needing additional data, entries having conflicting data, entries that are potential inaccurate [i.e., not yield an improvement], and the like”). 

product identification; 
but MacIntosh does teach: 
product identification (MacIntosh, see: paragraph [0320] teaching “product identification (and in discriminating between candidate products) includes: ….chemical and olfactory sensing”); 
This step of MacIntosh is applicable to the method of Amin, as they both share characteristics and capabilities, namely, they are directed to identifying objects.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Amin, to include the feature of performed product identification, as taught by MacIntosh.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Amin to improve the efficiency and accuracy of item and product identification using various types of sensing techniques (MacIntosh, see: paragraph [0009]).  

Further, although Amin discloses that a first instance of the performing the product identification for the unidentified item based on context data, Amin does not disclose that there is feeding context data forward. Amin does not disclose: 
feeding data forward in the identification; 
but Trenholm, however, does teach: 
feeding data forward in the identification (Trenholm, see: paragraph [0078] teaching “analysis and classification by the computing module 108 may be 
This step of Trenholm is applicable to the method of Amin, as they both share characteristics and capabilities, namely, they are directed to identifying substances, such as chemical substances.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Amin, to include the step of feeding context data forward in the identification as taught by Trenholm. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amin to improve the accuracy of the identification and classifications of chemical substances (Trenholm, see at least: Abstract and paragraph [0007]).  

Claims 4, 6, 12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amin, A., et al. in view of MacIntosh, B., Trenholm, W., et al. and Huber, F., et al. (Patent No. US 10,497,465 B2). 

Claim 4-
Amin in view of MacIntosh and Trenholm teach the method of claim 1, as described above.
Amin discloses further comprising:
 determining a confidence value for the item identification for the unidentified item (Amin, see: paragraph [0096] disclosing “detection component 320 can determine confidence scores associated different sources”); 
determining that the confidence value is below a threshold confidence value (Amin, see: paragraph [0096] disclosing “detection component 320 can determine confidence scores associated different sources” and “if a confidence score is not above [i.e., below a threshold] a threshold confidence (e.g., 99%) and/or is not sufficiently greater than a confidence score associated with another source (e.g., 50% greater) then neither source is chosen. If neither source is chosen, entries in a model or library can be marked as entries needing additional data [i.e., a type of data], entries having conflicting data, entries that are potential inaccurate, and the like”);  and
based on the determination that the confidence value is below a threshold confidence value, needing a type of data (Amin, see: paragraph [0036] disclosing “it is to be appreciated that multiple modalities can be employed in connection with converging on identification”; and see: paragraph [0096] disclosing “detection component 320 can determine confidence scores associated different sources” and “if a confidence score is not above [i.e., below a threshold] a . 
Although Amin does disclose identification of an unidentified item, Amin does not disclose that the unidentified item is necessarily an unidentified product.  Amin does not explicitly disclose: 
product identification for the unidentified product; 
but MacIntosh does teach:  
product identification for the unidentified product (MacIntosh, see: paragraph [0320] teaching “product identification (and in discriminating between candidate products) includes: ….chemical and olfactory sensing”); 
This step of MacIntosh is applicable to the method of Amin, as they both share characteristics and capabilities, namely, they are directed to identifying objects.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Amin, to include the feature of an unidentified product and performing product identification for the unidentified product, as taught by MacIntosh.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Amin to improve the efficiency and accuracy of item and product identification using various types of sensing techniques (MacIntosh, see: paragraph [0009]).  
Further, although Amin does disclose the confidence value that is below a threshold and based on that determination of a confidence value that is below a threshold, another performing of 
collecting a third type of data through sensors and performing a third type of analysis on the third type of data; 
but Huber, however, does teach: 
collecting a third type of data through sensors and performing a third type of analysis on the third type of data (Huber, see: Col. 11, ll. 4-5 teaching “a first sample 10, a second sample 20 and a third sample 30 [i.e., a third type of data] are taken”; and see: Claim 1 teaching “wherein the third set of values of the quotient has been obtained by providing a third analysis result having a third plurality of values, wherein the third analysis result was generated by an analysis of a sample”). 
This step of Huber is applicable to the method of Amin, as they both share characteristics and capabilities, namely, they are directed to identifying and characterizing a sample.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Amin, to include the features of  collecting a third type of data through sensors and performing a third type of analysis on the third type of data, as taught by Huber. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Huber, to improve characterizing and identifying samples (Huber, see: Col. 1, ll. 59-62).   

Claim 6-
Amin in view of MacIntosh, Trenholm and Huber teach the method of claim 4, as described above.
Amin discloses further comprising: 
based upon the first type of analysis on the first type of data, the second type of analysis on the second type of data, performing item identification for the unidentified item (Amin, see: paragraph [0036] disclosing “it is to be appreciated that multiple modalities can be employed in connection with converging on identification” and “A user can take an image of an item (e.g., a snack) and utter, ‘is this allergen safe?’ The image can be analyzed [i.e., first type of analysis on the first type of data] to identify that it is a cookie” and “The electronic nose can be employed to detect presence of nuts in the cookie or any other potential allergen that might affect the user [i.e., second type of analysis on the second type of data]. Accordingly, the combination of pattern, voice and smell detection can provide a higher confidence level regarding item…determination”).
Although Amin does disclose performing an item identification for the unidentified item, Amin does not disclose that there is the third type of data needed for a third type of an analysis. Amin does not explicitly disclose: 
the third type of analysis of the third type of data,
but Huber, however, does teach: 
the third type of analysis of the third type of data (Huber, see: Col. 11, ll. 4-5 teaching “a first sample 10, a second sample 20 and a third sample 30 [i.e., a third type of data] are taken”; and see: Claim 1 teaching “wherein the third set of values of the quotient has been obtained by providing a third analysis result having a third plurality of values, wherein the third analysis result was generated by an analysis of a sample”). 
This step of Huber is applicable to the method of Amin, as they both share characteristics and capabilities, namely, they are directed to identifying and characterizing a sample.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed collecting a third type of data through sensors and performing a third type of analysis on the third type of data, as taught by Huber. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Huber, to improve characterizing and identifying samples (Huber, see: Col. 1, ll. 59-62).   

Although Amin does disclose identification of an unidentified item, Amin does not disclose that the unidentified item is necessarily an unidentified product.  Amin does not explicitly disclose: 
product identification for the unidentified product; 
but MacIntosh does teach:  
product identification for the unidentified product (MacIntosh, see: paragraph [0320] teaching “product identification (and in discriminating between candidate products) includes: ….chemical and olfactory sensing”); 
This step of MacIntosh is applicable to the method of Amin, as they both share characteristics and capabilities, namely, they are directed to identifying objects.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Amin, to include the feature of an unidentified product and performing product identification for the unidentified product, as taught by MacIntosh.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Amin to improve the efficiency and accuracy of item and product identification using various types of sensing techniques (MacIntosh, see: paragraph [0009]).  


Regarding Claim 12: 
Claim 12 is directed to a system. Claim 12 recites limitations that are similar in nature to those addressed above for claim 4, which is directed towards a method. Claim 4 recites the additional limitation of determining a confidence value for the product identification for the unidentified product, which is disclosed by Amin (Amin, see: Amin, see: paragraph [0096] disclosing “detection component 320 can determine confidence scores associated different sources”). Claim 12 is therefore rejected for the same reasons as set forth above for claim 4.   

Regarding Claim 19:
Claim 19 is directed to a computer program product. Claim 19 recites limitations that are parallel in nature to those addressed above for claim 4, which is directed towards a method. Claim 4 recites the additional limitation of determining a confidence value for the product identification for the unidentified product, which is disclosed by Amin (Amin, see: Amin, see: paragraph [0096]). Claim 19 is therefore rejected for the same reasons as set forth above for claim 4.   

Regarding Claim 20: 
Claim 20 is directed to a computer program product. Claim 20 recites limitations that are parallel in nature to those addressed above for claim 6, which is directed towards a method. Claim 20 is therefore rejected for the same reasons as set forth above for claim 6.   


Response to Arguments

With respect to the rejections made under 35 USC § 112(a), the Applicant’s arguments filed on 25 January 2022, have been fully considered and in light of the Applicant’s amendments to claims 7 and 14, the rejection has been withdrawn. 

With respect to the rejections made under 35 USC § 112(b), the Applicant’s arguments filed on 25 January 2022, have been fully considered and in light of the Applicant’s amendments to claims 7 and 14, the rejection has been withdrawn. 

With respect to the rejections made under 35 USC § 101, the Applicant’s arguments filed on 25 January 2022, have been fully considered but are not considered persuasive. 
In response to the Applicant’s arguments found on page 11 of the remarks stating that “The Claims Are Not Directed To An Abstract Idea” and “Applicant respectfully submits that the present claims and the present application do not qualify as either of the four identified enumerated sub-groupings in the ‘Certain Methods of Organizing Human Activity’ grouping, including the sales activities of the commercial or legal interactions sub-grouping,” and further stating on page 12 that “Applicant’s claims are devoid of any commercial or sales reference,” the Examiner respectfully disagrees. The claims recite the abstract idea of product identification when analyzed under Step 2A, Prong 1. The abstract idea falls into the enumerated grouping of a certain method of organizing human activity. Methods of organizing human activity is used to describe concepts that are related to commercial interactions that include sales activities or behaviors (MPEP 2106.04(a)(2)(II)). In this case, the claims are reciting steps that are directed to the abstract idea of product identification and include steps of collecting data regarding an unidentified product and 
In response to the Applicant’s arguments found on page 12 of the remarks stating that “even if the claims were directed to an abstract idea, Applicant respectfully submits that the alleged abstract idea is integrated into a practical application,” the Examiner respectfully disagrees.  Under Step 2A, Prong 2, the claims and the additional elements were not sufficient to integrate the abstract idea into a practical application. The Examiner acknowledges the Applicant’s remarks regarding the newly added features to the claims that the “Applicant has amended independent claim 1 with addition physical structure toward the sensors” and now include the features of comprising one or more of the camera, the gaseous chemical sensor, and the contact chemical sensor. The newly added features along with the additional elements previously recited in the claims of a computer, one or more processors, and a memory communicatively coupled to the one or more processor, however, are not sufficient to integrate the judicial exception into a practical application because they are claimed in a generic manner and are merely applying the abstract idea to the technological environment [i.e., the one or more processors]. For example, paragraph [0015] of the instant specification discloses: 
“FIG. 1 shows a computing device 100, which is depicted in a form similar to many mobile devices such as a cellular phone including e.g., a display 110, speaker bar, and buttons. However, computing device 100 is not limited to a mobile device such as a cellular phone and can take the form of any computing device with the functionality described below, including a tablet, laptop computer, desktop computer, wearable computing device, Computing device 100 can be more or less complicated in embodiments, including additional sensors, components, computers, or the like”
Even when considering the newly added features of the specific sensors  along with the additional elements previously recited in the claims, considered in combination and individually, do not integrate the abstract idea into a practical application. The additional elements are claimed in a generic manner and perform functions that are conventional in nature and therefore the Examiner maintains that they would not be sufficient to integrate the abstract idea of product identification into a practical application.   
Further, in response to the Applicant’s arguments found on page 14 of the remarks stating that “Applicant respectfully submits that the claims as amended recite an improvement to product identification technologies” and “the present application clearly sets forth an improvement over existing technology” and “Applicant respectfully submits that the alleged abstract idea is integrated into a practical application,” the Examiner respectfully disagrees. The October 2019 Update to Subject Matter Eligibility provided further guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field.  For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement,” and that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.” Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. Although the claims include computer technology such as a computer, one or more sensors comprising of one or more of a camera, a gaseous chemical sensor, and a contact chemical senor,  such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving the existing technological process but are directed to improving the commercial task of product identification, as mentioned in the rejection above. The claimed process, while arguably resulting in improved accuracy of product identification, is not providing any improvement to another technology or technical field, such as product identification technologies, as the claimed process is not, for example, improving the processor or other  improve product identification, e.g. a commercial process.  Therefore, the Examiner maintains that the components or steps of the invention do not provide a technological improvement and maintains the 101 rejection. 

With respect to the rejections made under 35 U.S.C. 103, Applicant’s arguments filed on 25 January 2022, have been considered and are not considered persuasive. 
In response to the Applicant’s arguments found on page 15 of the remarks stating that “neither Amin, MacIntosh nor Trenholm teach or suggest the recitations of: ‘feed forwarding context data from one or more previous analyses of one of the first type of analysis and the second type of analysis to a subsequent performing of the second type of analysis and a subsequent performing of the first type of analysis, respectively…’,” the Examiner respectfully disagrees. The Examiner acknowledges the Applicant’s discrepancies regarding the references that are cited to in the rejection. However, the Examiner states that Amin in view of Trenholm teach the claim limitation.  First, the Examiner has relied upon Amin to disclose a first type of analyses for a first type of data. Amin discusses a sample is detected and analyzed. The first analysis in the case of Amin is of an image of item, such as a snack, which is then analyzed to determine if the snack contains allergens (Amin, see: paragraphs [0032], [0036]). Next, Amin describes that a second type of data is analyzed for further identification of the sample, in this case a snack, and undergoes analysis by odor detection, via an electronic nose, that is capable of determining if there is a presence of an allergen, such as an order correlating to nut allergies (Amin, see: paragraphs [0032] and [0036]).  Amin further describes that having the combination of detection methods of analyses feedforwarding context data. The Examiner has merely relied upon the reference of Trenholm to teach the feature of the feedforwarding context data. The reference of Trenholm demonstrates that a sample or analyte in this case, can be evaluated and identified via a feed-forward neural network that may pass on output from a first analysis to other nodes for further analysis and output (Trenholm, see: paragraphs [0076]-[0078]).  Therefore, the Examiner maintains that the references of Amin in view of Trenholm teach the claimed limitations. 
In response to the Applicant’s arguments found on page 18 of the remarks regarding claim 7 and 14 stating that “neither Amin, MacIntosh nor Trenholm teach or suggest the amended recitation of…including one or more probability weights with one or more instances of context data from the second type of analysis and one or more instances of the context data from the first type of analysis, respectively,” the Examiner respectfully disagrees. The Examiner acknowledges the Applicant’s discrepancies regarding the reference of Amin and the claimed limitation. However, the Examiner has relied upon Amin to disclose the amended limitation. For example, Amin discloses that multiple ways can be used to identify an item (Amin, see: paragraph [0008], [0032] and [0036]).  First the image in this case was analyzed for identification of the headspace by image detection, such as a camera sensor (Amin, see: paragraph [0008]). Second, the headspace surrounding the item was analyzed using an electronic nose, to detect the smell of a specific 
Further, in response to the Applicant’s arguments found on page 19 of the remarks that “neither Amin, MacIntosh, nor Trenholm, considered individually or in combination, teach or suggest all the limitations of dependent claims 21 and 22 as recited,” the Examiner respectfully disagrees. The Examiner has relied upon Amin to disclose determining an improvement in the item identification. For example, Amin discusses that the input is analyzed once received from the detection component. The information is analyzed and then is used to improve the identification of the item or source of the sample (Amin, see: paragraph [0066]). In paragraph [0096] Amin further explains that there is the potential for inaccuracies, where an improvement of the identification would not occur, because the need for additional data would be required. Next, the Examiner has relied upon the reference of MacIntosh to teach the feature of a product identification, as Amin does not disclose an actual product, rather, Amin discloses an item or sample. MacIntosh teaches that a product may be identified using sensing mechanisms, such as chemical sensors and olfactory type of sensors (MacIntosh, see: paragraph [0320]). Further, the Examiner has relied upon Trenholm to teach the feature of determining whether feeding forward will yield an improvement. For example, Trenholm describes that feed-forward neural network possess processing nodes that pass output on to other nodes for identification (Trenholm, see: paragraph [0078]). Trenholm describes that the process of the feeding forward will increase the improvement of the detection by simultaneously using two different modes of operation. The first mode would be the neural network that is trained on images of an object. The second mode would to detect VOCs in the analyte of the sample. When the modes are used together, this provides an improvement in the detection capabilities (Trenholm, see: paragraph [0081]). Therefore the Examiner maintains that the references of Amin, MacIntosh and Trenholm do teach the claimed limitations and the Examiner maintains the 103 rejection. 





	 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
As referenced in the Office Action mailed on 13 August 2021, Sobol, Adam, et al. (PGP No. US 2019/0209022 A1), describes a wearable device that is capable of acquiring healthcare data regarding a user wearing the device. The device may utilize sensors to capture healthcare data, such as salient indicators of the wearer and may transmit the data to a larger system. 
As referenced in the Office Action mailed on 13 August 2021, Blackley, J. (PGP No. US 2016/0370340 A1) describing an apparatus that can intake a sample from a pharmaceutical and sensors detect constituents of the emission sample. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        

/ALLISON G WOOD/Primary Examiner, Art Unit 3625